 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARIO AMADOR GONZALEZ,                            No. 2:17-CV-0176-WBS-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    EDMOND G. BROWN, et al.,
15                       Defendants.
16

17                  Plaintiff brings this civil rights action pursuant to 42 U.S.C. § 1983. On March 3,

18   2019, the Court dismissed Plaintiff’s pro se second amended complaint with leave to file a third

19   amended complaint within 30 days. ECF No. 27. On June 17, 2019, the Court granted Plaintiff’s

20   motion for an extension of time to file a third amended complaint. ECF No. 27. On July 19,

21   2019, Plaintiff filed his pro se third amended complaint. ECF No. 29 On July 24, 2019,

22   Petitioner filed a “Substitution of Attorney Proposed Order” indicating he has obtained counsel.

23   ECF No. 30.

24                  As Plaintiff is now proceeding with retained counsel, this Court sua sponte grants

25   Plaintiff leave to file a fourth amended complaint to supersede the pro se third amended

26   complaint filed on July 19, 2019. If no fourth amended complaint is filed within the time allowed

27   therefor, this case will proceed on Plaintiff’s pro se third amended complaint.

28   ///
                                                       1
 1                  Accordingly, IT IS HEREBY ORDERED that plaintiff may file a fourth amended

 2   complaint within 30 days of the date of service of this order.

 3

 4

 5   Dated: August 1, 2019
                                                           ____________________________________
 6                                                         DENNIS M. COTA
 7                                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
